UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

Steven Eriksen,                                )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 15-0053 (CKK)
                                               )
                                               )
United States District Court,                  )
District of Columbia,                          )
                                               )
                Respondent.                    )


                                   MEMORANDUM OPINION

       Petitioner, proceeding pro se, is a resident of Live Oak, Florida. He has filed a form

“Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241.” For the reasons explained

below, the Court will deny the petition and dismiss this case.

               A court . . . entertaining an application for a writ of habeas corpus shall
         forthwith award the writ or issue an order directing the respondent to show
         cause why the writ should not be granted, unless it appears from the
         application that the applicant . . . is not entitled thereto.

28 U.S.C. § 2243. Habeas relief is available to individuals who are in custody under color of

authority. See 28 U.S.C. § 2242(c) (“The writ . . . shall not extend to a prisoner unless . . . [h]e

is in custody . . . .”). As explained by the Supreme Court:

                The federal habeas corpus statute requires that the applicant must be ‘in
         custody’ when the application for habeas corpus is filed. This is required not
         only by the repeated references in the statute, but also by the history of the
         great writ. Its province, shaped to guarantee the most fundamental of all
         rights, is to provide an effective and speedy instrument by which judicial
         inquiry may be had into the legality of the detention of a person.

Carafas v. LaVallee, 391 U.S. 234, 238 (1968) (footnotes omitted).




                                                   1
         “The writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the

person who holds him in what is alleged to be unlawful custody.” Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484, 494-95 (1973). Consequently, the habeas applicant

must “allege the facts concerning [his] commitment or detention, the name of the person who has

custody over him and by virtue of what claim or authority, if known.” 28 U.S.C. § 2242.

Because the writ or show cause order must be directed at “ ‘the person’ with the ability to

produce the prisoner’s body before the habeas court,” the proper respondent to a habeas petition

is the detainee’s immediate custodian. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (quoting

28 U.S.C. § 2242); accord Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998).

         Petitioner has erroneously named this Court as the respondent, which alone provides a

basis for dismissal. At a more basic level, however, petitioner has not satisfied the custody

requirement. Petitioner claims that he is [b]eing held in Custody as a result of the failure of the

United States Congress to address [a] United States Supreme Court[] decision . . . as it relates

[to] the Medicare provisions of The Patient Protection and Affordable Care Act of 2010.” Pet. at

1. 1 He asserts four grounds for relief that have nothing to do with habeas, see id. at 6-8, and he

wants this Court to “[d]eclare the Medicaid provision . . . unconstitutional and require the

Congress . . . to amend[] the law . . . .” Id. at 8. The petition is so lacking “an arguable basis in

law and fact” for habeas relief as to be frivolous. Brandon v. District of Columbia Bd. of

Parole, 734 F.2d 56, 59 (D.C. Cir. 1984) (emphasis in original). Hence, the Court will deny the

petition and dismiss the case. A separate Order of dismissal accompanies this Memorandum

Opinion.

                                               ___________s/_______________
                                               COLLEEN KOLLAR-KOTELLY
Date: February 20, 2015                        United States District Judge
1
    The cited page numbers are those assigned by the electronic case filing system.

                                                  2